Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
2. 	Claims 1-4 and 7-18 are objected to because of the following informalities. 
Claims 1-4 and 7-18 contain minor grammatical and typographical errors.  
Claim 1, line 7: The Examiner suggests changing “the at least one decoy conductor” to “the at least one elongated decoy conductor”. 
Claim 2, line 1: The Examiner suggests changing “A lead according to claim 1 wherein” to “A lead according to claim 1, wherein”. 
Claim 3, line 1: The Examiner suggests changing “A lead according to claim 1wherein” to “A lead according to claim 1, wherein”. 
Claim 4, line 3: The Examiner suggests changing “the at least one decoy conductor” to “the at least one elongated decoy conductor”. 
Claim 7, lines 1-2: The Examiner suggests changing “wherein the at least one elongated conductor includes two or more elongated conductors” to “wherein the at 
Claim 8, lines 1-2: The Examiner suggests changing “A lead according to claim 4 wherein the at least one elongated conductor includes four elongated conductors” to “A lead according to claim 4, wherein the at least one elongated decoy conductor includes four elongated decoy conductors”. 
- Claim 9, line 1: The Examiner suggests changing “A lead according to claim 1 wherein” to “A lead according to claim 1, wherein”. 
- Claim 10, line 1: The Examiner suggests changing “A lead according to claim 1 wherein” to “A lead according to claim 1, wherein”.
- Claim 11, line 1: The Examiner suggests changing “A lead according to claim 1 wherein” to “A lead according to claim 1, wherein”.
- Claim 12, line 1: The Examiner suggests changing “A lead according to claim 11 wherein a conductor length” to “A lead according to claim 11, wherein the conductor length”. 
- Claim 13, line 1: The Examiner suggests changing “A lead according to claim 1 wherein” to “A lead according to claim 1, wherein”. 
- Claim 14, line 1: The Examiner suggests changing “the conductor length” to “a conductor length”. 
- Claim 15, line 1: The Examiner suggests changing “A lead according to claim 1 wherein” to “A lead according to claim 1, wherein.”
- Claim 16, line 1: The Examiner suggests changing “A lead according to claim 1 wherein” to “A lead according to claim 1, wherein”. 

- Claim 18, line 1: The Examiner suggests “A lead according to claim 1 wherein” to “A lead according to claim 1, wherein”.
Appropriate correction is required.

	Claim Rejections - 35 USC § 102
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

4. 	Claims 1-3 and 11 are rejected under 35 U.S.C. 102 (a) (1) and (a) (2) as being anticipated by Li et al. (US Patent No. 8,275,464 B2).
Regarding claim 1, Li teaches a lead for an active implantable medical device comprising (the implantable medical device 12 comprises a lead 14 [abstract, column 3 lines 42-52, column 6 lines 40-50]): 
 - an elongated, biocompatible, electrically non-conductive body (the lead 14 is elongated [FIG. 1] and includes a layer of insulative material to electrically isolate the conductor core 40 from the surrounding body tissue and blood [column 6 lines 25-39]. Furthermore, the lead 14 is biocompatible, as it is used with organs and tissues within the human body [column 3 lines 42-67]);
 - a plurality of electrically conductive filaments inside the elongated body to electrically connect electrical connectors to corresponding electrodes (the lead 14 / 106 comprises an inner conductor in the form of a multi-filar wire coil 108 that is configured to be coupled with one or more electrodes 106 [column 11 lines 30-44, claim 1]. The connectors are considered the portions of the multi-filar wires 108 that are coupled directly with electrodes 106 [column 11 lines 30-44, claim 1]); and 
that can transfer or couple RF electromagnetic energy along the lead 14 / 106 to an exposed portion of the inner conductor 40 / 108 [column 6 lines 51-67, column 7 lines 1-18, column 11 lines 30-59, FIG. 5].  As stated above, the inner conductor comprises the conductive filaments or multi-filar wire 108 [column 11 lines 30-44, claim 1]. Furthermore, the outer resistive shield 42 / 112 is elongated or extends along the entire length of the lead 14 / 106 [FIG. 3, column 6 lines 16-24]), 
wherein the at least one decoy conductor has a higher electrical resistance than the plurality of electrical conductive filaments to dissipate energy from currents induced by radio frequencies (the outer resistive shield 112 has a higher electrical resistance than the multi-filar coil 108 to dissipate the RF energy throughout the lead 106 and into the surrounding body tissue [column 11 lines 45-59]). 
Regarding claim 2, Li teaches wherein the at least one elongated decoy conductor is located substantially parallel to the plurality of electrically conductive filaments (the outer resistive shield 42 / 112 can extend co-linearly or parallel with the inner conductor 40 along the length of the lead 14 [column 6 lines 16-24, FIG. 3]. As stated above in claim 1, the inner conductor 40 or 108 is composed of a multi-filar wire [column 11 lines 30-44]). 
Regarding claim 3, Li teaches wherein the at least one elongated decoy conductor is electrically insulated from the plurality of electrically conductive filaments, connectors and electrodes by the elongated body (an insulation layer is disposed 
Regarding claim 11, Li teaches wherein a conductor length of the at least one elongated decoy conductor is matched with an expected wavelength of a radio frequency (RF) field from an MRI (the outer resistive shield 42 / 112 has a relatively high resistance to absorb and dissipate the RF electromagnetic energy along the entire length of the lead 14 / 106 during an MRI [column 6 lines 40-67, column 11 lines 38-44]).

Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6. 	Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Bulkes (US 2014/0052203 A1).
Regarding claim 4, Li teaches the lead according to claim 1. Li does not explicitly teach wherein the elongated body includes multiple lumens, wherein the multiple lumens receive one of the plurality of electrically conductive filaments or the at least one decoy conductor.
The prior art by Bulkes is analogous to Li, as they both teach conductive leads comprising helical coil wires and electrodes ([abstract, 0051, 0056, claim 2]). Similar to Li, Bulkes also teaches the use of MRI radio frequency energy ([0020, 0039, 0045]). 
Bulkes teaches wherein the elongated body includes multiple lumens, wherein the multiple lumens receive the plurality of electrically conductive filaments (the multi-filar wire coils are located within the lumen body ([0051]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Li’s elongated body to comprise multiple lumens to receive the multi-filar wires, as taught by Bulkes. The advantage of this modification will provide an enhanced level of dielectric properties, as each lumen comprises a dielectric layer (see paragraph [0030] by Bulkes).  

 Li and Bulkes do not explicitly teach wherein the multiple lumens are arranged as a set of planetary lumens around the core of the elongated body.  
The Examiner respectfully submits, as Li teaches the use of a core within an elongated lead (core 40 of the elongated lead 14 [FIG. 3, FIG. 4, FIG. 6, column 6 lines 25-39]) and Bulkes teaches multiple lumens ([0051]), configuring the lumens to be arranged in a planetary orientation around the core would be a matter of rearranging the known elements without producing a new and unexpected result, with such matters having been held by the courts as being obvious to the skilled artisan (MPEP 2144.04). 
Regarding claim 6, Li in view of Bulkes suggests the lead according to claim 4. Li and Bulkes do not explicitly teach wherein the multiple lumens include a dozen lumens. 
The Examiner respectfully submits, as Bulkes teaches multiple lumens ([0051]), configuring the exact number of lumens would be a matter of duplicating the known elements without producing a new and unexpected result, with such matters having been held by the courts as being obvious to the skilled artisan (MPEP 2144.04). 
Regarding claim 7, Li in view of Bulkes suggests the lead according to claim 4. Li and Bulkes do not explicitly teach wherein the at least one elongated conductor includes two or more elongated conductors evenly spaced from each other in the multiple lumens.
	The Examiner respectfully submits, as Li teaches the use of an elongated conductor (outer resistive shield 42 is a conductive polymer and extends through the length of the lead 14 [column 6 lines 16-24, column 6 lines 51-67, column 7 lines 1-18, FIG. 3]) and Bulkes teaches multiple lumens ([0051]), configuring the exact number of 
	Regarding claim 8, Li in view of Bulkes suggests the lead according to claim 4. Li in view of Bulkes do not explicitly teach wherein the at least one elongated conductor includes four elongated conductors evenly spaced from each other in the multiple lumens.
	The Examiner respectfully submits, as Li teaches the use of an elongated conductor (outer resistive shield 42 is a conductive polymer and extends through the length of the lead 14 [column 6 lines 16-24, column 6 lines 51-67, column 7 lines 1-18, FIG. 3]) and Bulkes teaches multiple lumens ([0051]), configuring the exact number of elongated conductors to be arranged in the multiple lumens as recited would be a matter of duplicating and rearranging the known elements without producing a new and unexpected result, with such matters having been held by the courts as being obvious to the skilled artisan (MPEP 2144.04). 

7. 	Claims 9-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al.
	Regarding claim 9, Li teaches the lead according to claim 1. Li does not explicitly teach wherein the at least one elongated decoy conductor is shorter than each of the plurality of electrically conductive filaments.

	Regarding claim 10, Li teaches the lead according to claim 1, wherein a conductor length of the at least one elongated decoy conductor can extend along a portion or all of the length of the lead (the outer resistive shield 42 extends along a portion or all of the length of the lead 14 [column 2 lines 5-6, column 16 lines 16-24]). Li does not explicitly teach wherein the conductor length of the at least one elongated decoy conductor is approximately 90% of a length of the lead.
	The Examiner respectfully submits, as Li teaches an elongated decoy conductor extending through a lead (outer resistive shield 42 is a conductive polymer and extends along a portion or all of the length of the lead 14 [column 6 lines 16-24, column 6 lines 51-67, column 7 lines 1-18, FIG. 3]), configuring the elongated decoy conductor to be approximately 90% of the lead’s length would be a matter of changing the size or proportion of the known elements without producing a new and unexpected result, with such matters having been held by the courts as being obvious to the skilled artisan (MPEP 2144.04). 
up to 100% of the length of the longest electrically conductive filament (substantially coaxial configuration with the outer resistive shield 42 extending “co-linearly” or “co-radially” with the inner conductor 40 along the length of the lead 14 [column 6 lines 16-24, FIG. 3]. As stated previously in claim 1, the inner conductor 40 or 108 is comprised of a multi-filar wire [column 11 lines 30-44]. In an alternative embodiment, the outer resistive shield 94a / 94b / 94c is illustrated or configured to only cover a portion of the length of the inner conductor 90 [FIG. 12, column 10 lines 3-26]). Applicant’s conductor length in the range of 10% to 90% of the conductive filament approaches the range disclosed by Li. Therefore, a prima facie case of obviousness exists. Based on the approaching range, a skilled artisan would have been led to use an exact conductor length in the range of 10% to 90% of the conductive filament. The advantage of such modification may allow the RF energy to be easily transferred to portions of the conductive filament without being dissipated by the decoy conductor (MPEP 2144.05). 

8. 	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Carbunaru et al. (US 2013/0150938 A1).
Regarding claim 12, Li teaches the lead according to claim 11. Li does not explicitly teach wherein the conductor length includes odd integer multiples of half the expected wavelength of the RF field from the MRI.  
The prior art by Carbunaru is analogous to Li, as they both teach implantable lead devices that utilize RF energy ([abstract, 0035]).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Li’s conductor length to include odd integer multiples of half the expected wavelength of the RF field, as taught by Carbunaru. The advantage of such modification will increase the capability of coupling RF energy to the conductors (see paragraph [0035] by Carbunaru). 

9. 	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Atalar et al. (US 2009/0171421 A1).  
Regarding claim 13, Li teaches the lead according to claim 1. Li does not explicitly teach wherein a conductor length of the at least one elongated decoy conductor is in the range of 500mm to 900mm.
The prior art by Atalar is analogous to Li, as they both teach medical lead systems that utilizes radiofrequencies ([abstract]). 
Atalar teaches wherein a conductor length of the at least one elongated decoy conductor is in the range of 100 mm to 2000 mm (the range of 10 cm to 200 cm can be converted to 100 mm to 2000 mm [0076]). Applicant’s claimed conductor length of 500mm to 900mm lies within the range disclosed by Atalar. Therefore, a prima facie case of obviousness exists. Based on the overlapping ranges, a skilled artisan would have been led to use an exact conductor length of 500 to 900 mm (MPEP 2144.05). The advantage of such modification may provide space to include extra conductors if needed (see paragraph [0076] by Atalar). 
. 

10. 	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of McCabe et al. (US 2018/0326202 A1). 
Regarding claim 15, Li teaches the lead according to claim 1. Li does not explicitly teach wherein the at least one elongated decoy conductor has a length specific resistance of 300 to 1000 Ohms/metre.
The prior art by McCabe is analogous to Li, as they both teach implantable electrode leads that utilize electromagnetic fields ([abstract]). 
McCabe teaches wherein the at least one elongated decoy conductor has a length specific resistance of 10 to 100,000 Ohms/metre ([0038]). Applicant’s range of 300 to 1000 Ohms/metre lies within the range disclosed by McCabe. Therefore, a prima facie case of obviousness exists. Based on the overlapping ranges, a skilled artisan would have been led to use an exact range of 300 to 1000 Ohms/metre. The advantage of such of modification will allow the conductors to be used in various surgical applications that may require a smaller amount of resistance. This modification may also reduce the cost of resistance materials due to the lower amount of resistance that is required (MPEP 2144.05). 
Furthermore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Li’s decoy conductor to . 

11. 	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Searfoss et al. (US 2018/0229031 A1). 
Regarding claim 16, Li teaches the lead according to claim 1. Li does not explicitly teach wherein the at least one elongated decoy conductor comprises: nichrome and/or carbon fibre.
The prior art by Searfoss is analogous to Li, as they both teach implantable lead devices that are exposed to energy fields from an MRI ([abstract, 0036-0037]). 
Searfoss teaches wherein explicitly teach wherein the at least one elongated decoy conductor comprises carbon fibre ([abstract, 0036-0037]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Li’s decoy conductor to comprise carbon fiber material, as taught by Searfoss. The advantage of such modification will improve the durability of the decoy conductor (see paragraph [0036] by Searfoss). 

12. 	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Alexander et al. (US 2011/0066196 A1).

The prior art by Alexander is analogous to Li, as they both teach implantable medical lead devices ([abstract]). 
Alexander teaches wherein each of the at least one elongated decoy conductors has a diameter of 50 um to 250 um. Applicant’s diameter range of 70 um to 200 um lies within the range disclosed by Alexander. Therefore, a prima facie case of obviousness exists. Based on the overlapping ranges, a skilled artisan would have been led to use an exact range of 70 um to 200 um. The advantage of this diameter modification may provide more flexibility for inserting or removing the conductors from the lead (MPEP 2144.05).
Furthermore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the Li’s decoy conductor with a diameter of 70 um to 200 um, as suggested by Alexander. The advantage of such modification may provide more flexibility for inserting or removing the conductors from the lead.

13. 	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Williams (US 2014/0031907 A1). 
Regarding claim 18, Li teaches the lead according to claim 1. Li does not explicitly teach wherein the elongated, biocompatible, electrically non-conductive body comprises thermoplastic polyurethane.

Williams teaches wherein the elongated, biocompatible, electrically non-conductive body comprises thermoplastic polyurethane ([0031]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Li’s lead body to comprise a thermoplastic polyurethane, as taught by Williams. The advantage of such modification will help improve the dissipation of the radiofrequency fields along the length of the lead (see paragraphs [0022, 0031] by Williams). 

Statement on Communication via Internet
14. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.

"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
15. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792